Citation Nr: 9921370	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  98-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for neck and shoulder pain.

3.  Entitlement to service connection for low back pain.

4.  Entitlement to a compensable evaluation for Hodgkin's 
disease.

5.  Entitlement to a compensable evaluation for multiple, 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1981 to January 
1997.

This appeal arises from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for Hodgkin's 
disease, assigning a 0 percent rating, and denied service 
connection for skin disease of the feet, neck pain, low back pain 
and shoulder pain.

The Board notes that in May 1998, the veteran filed a claim for 
service connection for receding gums, claimed secondary to 
radiation treatment of his service connected Hodgkin's disease.  
Testimony regarding this condition was also offered at the 
veteran's hearing at the RO in May 1998.  No further development 
has been undertaken since that date.  A November 1998 memorandum 
from the hearing officer to the veteran's service representative 
requested that a claim "specifying the disability(ies) at 
issue" be filed.  However, the May 1998 claim and the veteran's 
testimony at his hearing both appear to clearly identify the 
asserted disability and the theory under which service connection 
is claimed.  As the claim is not within the Board's jurisdiction 
currently, it is referred to the RO for appropriate development 
and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by the 
RO.

2.  The veteran currently suffers from chronic dyshidrosis, which 
had its onset during his active naval service.

3.  The veteran currently suffers from neck and shoulder pain, 
which had its onset during the veteran's active naval service and 
has been continuously symptomatic since that time.

4.  The veteran currently suffers from low back pain which is 
etiologically related to a condition first noted during his 
active naval service.

5.  There is no medical evidence that the veteran currently 
suffers from active Hodgkin's disease, and he is not in a 
treatment phase for the disease; residuals of the disease and its 
treatment consist of shoulder and neck pain and mild, non-
incapacitating fatigue.


CONCLUSIONS OF LAW

1.  A skin condition, diagnosed as chronic dyshidrosis, was 
incurred during the veteran's naval service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).

2.  Chronic neck and shoulder pain was incurred during the 
veteran's active naval service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).

3.  Low back pain was incurred during the veteran's active naval 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 (1998).

4.  The criteria for a compensable evaluation for residuals of 
Hodgkin's disease have not been met at any time subsequent to the 
veteran's release from active naval service.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.105(e), 
4.1, 4.2, 4.7, 4.14, 4,88b, DC 6354, 4.117, DC 7709 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Skin Condition of the Foot.

The veteran has claimed entitlement to service connection for a 
skin condition, currently diagnosed as chronic dyshidrosis.  As a 
preliminary matter, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board finds 
that the veteran has presented a claim which is not implausible 
when his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

VA may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service."  
38 U.S.C.A. §§ 1110, 1131.  To establish service connection for a 
claimed disability, the evidence of record must demonstrate that 
"a particular injury or disease resulting in current disability 
was incurred coincident with service in the Armed Forces."  See 
38 C.F.R. § 3.303(a) (emphasis added).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  For disorders subject 
to presumptive service connection, the nexus requirement may be 
satisfied by evidence of manifestation of the disease to the 
required extent within the prescribed time period, if any.  See 
Traut v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
an applicable presumptive period, and that the condition still 
exists.  The evidence must be from a medical professional unless 
it relates to a condition which, under the Court's prior 
holdings, lay observation is competent to establish the existence 
of the disorder.  If a condition is deemed not to have been 
chronic, service connection may still be granted if the disorder 
is noted during service or a presumptive period, continuity of 
symptomatology is shown thereafter, and competent evidence 
(medical or lay) links the veteran's present condition to those 
symptoms.  Id.; Savage v. Gober, 10 Vet.App. 488, 495-497 (1997).

Service medical records show that the veteran received a pre-
enlistment physical examination in October 1980, and submitted a 
report of medical history at the same time.  The history provided 
by the veteran reported in pertinent part that he had suffered 
from skin disease, which the examiner noted as "little bumps on 
feet."  However, the veteran reported that he had "grown out 
of" this condition, and had not had experienced it for the prior 
two years.  During the medical examination, the skin of the feet 
was described as "quite clear," and no disabilities or other 
clinical abnormalities in any other systems were noted.

The veteran entered active duty and reported to boot camp in 
January 1981.  In July 1981, he was treated for a rash between 
the fingers, diagnosed as dyshidrosis.  He was subsequently 
treated for irritation, lesions or rashes of the hands and feet 
in 1982, 1983 and 1989.  The condition was diagnosed as chronic 
dermatitis, which was described as consistent with the diagnosis 
of chronic dyshidrosis offered during an examination at the VA 
Medical Center (VAMC) in Detroit, in August 1998.  In his report, 
the VA examiner also offered an opinion that "the onset [of 
dyshidrosis] has been noted and documented during [the veteran's] 
time in the service."  There is no medical evidence of treatment 
for dyshidrosis between 1989 and the August 1998 examination, 
although the veteran testified at his hearing at the RO in May 
1998 that the skin problems would "flare up" about 3 to 4 times 
annually during his service in the Navy.  During the hearing, the 
veteran described the physical characteristics of the condition 
as "little bubbles underneath the skin."  

The Board has considered whether the veteran's chronic 
dyshidrosis may have preexisted service, but finds no medical 
evidence to support such a determination.  Although the veteran 
noted irritation of the skin of the feet on his pre-enlistment 
medical history, he also reported that he had not experienced the 
irritation in two years, and there was no evidence of the 
condition at the time he was examined for active duty.  Indeed, 
the skin of the feet was specifically described by the examiner 
as "quite clear."  Moreover, although the symptoms described by 
the veteran at that time are similar to his current symptoms, 
there is no medical evidence which opines that the pre-service 
skin irritation was chronic dyshidrosis.  In reaching medical 
conclusions, VA adjudicators are limited to consideration of the 
competent medical evidence or opinions of record and may not rely 
upon their own unsubstantiated medical judgment.  See Allday v. 
Brown, 7 Vet.App. 517, 527 (1995); Colvin v. Derwinski, 1 
Vet.App. 171, 175 (1991).  Accordingly, based on the medical 
evidence of record, the Board concludes that in-service 
incurrence of dyshidrosis has been demonstrated and service 
connection must be granted.

Service Connection for Neck and Shoulder Pain.

The veteran  has also claimed entitlement to service connection 
for neck and shoulder pain.  The Board finds that this claim is 
also "well-grounded," and that no further assistance is 
required to comply with the duty to assist.  See 38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet.App. at 81; Gilbert, 1 Vet.App. at 55.  
The standards for establishing service connection have been 
discussed above.

The veteran reported no neck or shoulder condition at the time of 
his pre-enlistment physical examination, and, except for an 
apparently acute episode of neck pain in October 1991, which 
began while the veteran was lifting weights, no neck or shoulder 
pain was treated until after the veteran had been diagnosed and 
treated for his Hodgkin's disease.  Thereafter, the veteran 
consistently reported neck and shoulder pain, and was assessed as 
suffering from cervical spine arthritis or degenerative changes 
secondary to X-ray treatment of his Hodgkin's disease.  The 
veteran has continued to complain of neck and shoulder pain 
following his retirement from active duty.  In May 1997, a VA 
examiner attributed the veteran's pain as "most likely due to 
muscle spasm," with no evidence of arthritis.  A private 
physician's May 1998 treatment notes diagnose radiation-related 
myofascitis in the neck and upper back (shoulders).   The August 
1998 VA examination report notes no atrophy, reduced muscle tone 
or other objective evidence supporting the veteran's complaints 
of neck and shoulder pain, noting X-ray and MRI studies of the 
cervical spine which showed only minimal degenerative changes of 
the disc spaces without herniated discs, spinal canal or neural 
foraminal stenosis.  The examiner's opinion was that the 
veteran's pain was not related to his radiation treatment.

Notwithstanding the examiner's August 1998 opinion, the Board 
finds that service connection for neck and shoulder pain is 
warranted, based on the veteran's consistent and continual 
complaints of pain dating to a period shortly after his in-
service X-ray treatment for Hodgkin's disease commenced.  See 
38 C.F.R. § 3.303(b); Savage, 10 Vet.App. at 495-497.  
Significantly, the Board notes that the RO previously granted 
Civil Service Preference status in a July 1997 rating decision, 
finding that degenerative changes of the shoulders were 
"directly or presumptively service-connected" and some level of 
actual impairment had been demonstrated, though not to the level 
required to warrant a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5003.

Service Connection for Low Back Pain.

The veteran also claims entitlement to service connection for low 
back pain.  This claim also appears "well-grounded," as above, 
with no further assistance required to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a); Murphy, 1 Vet.App. at 81; 
Gilbert, 1 Vet.App. at 55.  The standards for establishing 
service connection are as set forth above.

Service medical records show that the veteran had no back-related 
complaints or findings when examined for enlistment in October 
1980, and was initially treated for low back pain in August 1991.  
He reported that the pain had existed for about six months, and 
was worse upon standing up from a sitting or lying position.  
There was no history of any back injury.  Range of motion of the 
back was good, and no deformity or spasm of the back was found on 
examination.  The veteran was diagnosed with low back strain, and 
given pain relievers and information on exercise and diet.  No 
follow-up treatment is shown, suggesting that this was an acute 
condition which resolved.  The veteran was next treated for low 
back pain in April 1996 and again in August 1996.  At those 
times, he reported pain which began after participating in 
physical readiness tests.  In August 1996, the examiner noted 
that the veteran had a history of a unilateral pars 
interarticularis defect on the right of the L5 vertebra, and that 
this was the usual location of the veteran's back pain.  April 
1996 X-rays which revealed the L5 defect also noted slight 
spurring, and right side spondylosis.  The pain was treated with 
light duty, a heat pad and pain relievers, and there is no record 
of further treatment for low back pain during the veteran's 
active duty.  The veteran did report low back pain at his May 
1997 and August 1998 VA physical examinations, and has been 
treated for low back pain by VA and a private physician.  He also 
reported continuing low back pain at his May 1998 hearing.  Since 
April 1996, the veteran's low back pain has consistently been 
attributed to his spondylosis and/or pars interarticularis 
defect.  The August 1998 VA examiner's diagnosis was chronic low 
back pain due to unilateral spondylolysis and grade I 
spondylolisthesis.

The veteran's spine was clinically evaluated as sound at 
enlistment.  Therefore, he is entitled to a presumption of 
soundness, and that presumption may only be rebutted by clear and 
unmistakable evidence to the contrary.  38 U.S.C.A. § 1111.  As 
noted above, one of the veteran's diagnoses related to the lower 
back is spondylolysis.  The United States Court of Appeals for 
Veterans Claims ("Court") has defined spondylolysis as a 
"dissolution of a vertebra; a condition marked by 
platyspondylis, aplasia of the vertebral arch, and separation of 
the pars interarticularis."  Platyspondylis is a "congenital 
[present at birth] flattening of the vertebral bodies."  Smith 
v. Derwinski, 1 Vet.App. 235, 236 (1991) quoting DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 111, 1567.  Since 
spondylolysis is, by definition, a congenital defect, service 
connection may not granted as a matter of law.  38 C.F.R. 
§ 3.303.

However, the same is not true with respect to spondylolisthesis 
or the veteran's L5 pars interarticularis defect.  In this 
regard, the Court has defined spondylolisthesis as the "forward 
displacement of a lumbar vertebra on the one below it and 
especially of the 5th lumbar vertebra on the sacrum producing 
pain by compression of nerve roots."  Roberts v. Derwinski, 2 
Vet.App. 387, 389 (1992) quoting MERRIAM-WEBSTER, MEDICAL DICTIONARY 
670 (1986).  The definition does not provide that the forward 
displacement is of a congenital origin.  While this is certainly 
possible, unlike spondylolysis, a basis does exist in law upon 
which service connection may be granted.  

Here, the veteran's defect was diagnosed following a session of 
physical training during which such a disorder could have been 
incurred.  Accordingly, because rebutting the presumption of 
soundness requires clear and unmistakable evidence, the existence 
of a reasonable possibility for the incurrence of the 
spondylolisthesis while on active duty precludes rebutting the 
presumption of soundness.  As such, because the spondylolisthesis 
at L5-S1 is shown to have first been demonstrated while on active 
duty, service connection is granted.

Entitlement to a Compensable Rating for Hodgkin's Disease.

The veteran has claimed entitlement to a compensable rating for 
his service-connected Hodgkin's disease.  This is an original 
claim placed in appellate status by a notice of disagreement 
(NOD) taking exception with the initial rating award.  
Accordingly, his claim must be deemed "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a), and VA's duty to assist 
arises.  See Fenderson v. West, 12 Vet.App. 119, 127 (U. S. Vet. 
App. Jan. 20, 1999) (applying duty to assist under 38 U.S.C.A. 
§ 5107(a) to initial rating claims); cf. Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection through the present.  Fenderson, 12 Vet.App. at 125-
127, citing Goss v. Brown, 9 Vet.App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet.App. 88, 98 (1996); Green v. Derwinski, 1 Vet.App. 
121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to be 
assigned "in the light of the whole recorded history").  This 
obligation was satisfied by the various examinations and 
treatment reports described below, and the Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  However, the Board 
must also consider the history of the veteran's injury, as well 
as the current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning capacity of 
the veteran.  See 38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

Service medical records show that the veteran was diagnosed with 
Stage IIA nodular sclerosing Hodgkin's disease in June 1994, and 
began treatment shortly thereafter.  Therapy included X-ray 
therapy and surgical excision of some lymph tissue.  The combined 
therapy was successful, and as of late September 1994 there was 
no clinical evidence of Hodgkin's disease remaining.  There is no 
indication in the service, VA or private medical records that the 
Hodgkin's disease recurred or relapsed at any time during the 
veteran's active duty or afterwards.

Hodgkin's disease is rated as 100 percent disabling during active 
disease or during a treatment phase.  The 100 percent rating 
shall continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  Six 
months after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination is subject to the provisions of 38 C.F.R. 
§ 3.105(e).  If there is no local recurrence or metastasis, a 
rating shall be determined based on the residuals of the disease 
and treatment.  38 C.F.R. § 4.117, DC 7709.

As noted above, there has been no evidence of Hodgkin's disease 
present in the veteran since September 1994, and the veteran has 
not been in a "treatment phase" for the disease since his 
release from active duty.  Service connection for Hodgkin's 
disease was initially granted effective as of the day following 
the veteran's release from active duty, with a noncompensable 
evaluation assigned.  Accordingly, the provisions of 38 C.F.R. 
§ 3.105(e), regarding reductions of disability ratings, do not 
apply. At his May 1998 hearing, the veteran indicated that 
residuals of his Hodgkin's disease treatment included weight 
gain, fatigue, and neck and shoulder pain.

With respect to weight gain, the veteran's weight varied 
substantially during active duty.  At the time of his enlistment, 
he weighed 145 pounds and was 5', 4" tall.  Thereafter, his 
weight increased steadily, until at a July 1992 sick call, he 
weighed 195 pounds.  After beginning X-ray therapy for Hodgkin's 
disease, the veteran's weight continued to increase to 211 pounds 
as of January 1995.  At least some of the weight gain was 
attributed to the veteran's reduced ability to exercise, 
secondary to dyspnea on exertion from mild radiation pneumonitis.  
In February 1995, the veteran was seen by a nutritionist, who 
discussed appropriate weight loss measures (reduced caloric 
intake and exercise) with him.  

The veteran's weight was 221 pounds as of November 1995, but by 
the time he was retired from active duty in August 1996, he had 
succeeded in reducing his weight to 206 pounds.  A July 1996 in-
service oncology consultation report noted that the veteran's 
lungs were clear, and he reported feeling "good" and able to 
exercise continuously for at least 30 minutes.  At his May 1997 
VA examination, his weight was 250 pounds, and it was 230 pounds 
as of his August 1998 VA examination.  None of the medical 
reports relate post-service weight gain to Hodgkin's disease or 
its treatment.  Accordingly, based on the medical evidence of 
record, the Board finds that the veteran's weight gain is not a 
residual either of Hodgkin's disease or its treatment.

The veteran has also claimed fatigue as a residual of Hodgkin's 
disease treatment, and both May 1998 private treatment records 
and June 1998 VA treatment records support this claim.  The 
private medical records link the veteran's fatigue to the 
radiation therapy used in treatment, and the VA treatment notes 
state that the veteran's fatigue is "most likely related to his 
therapy for Hodgkin's disease (radiotherapy)" (emphasis in 
original).  In August 1996, while the veteran was still on active 
duty, he reportedly participated in physical readiness training 
and running daily and, as noted above, was able to exercise for 
at least 30 minutes.  At his August 1998 VA examination, the 
veteran stated that he currently worked for the U.S. Postal 
service in a "physically active" job.  He reported feeling 
tired after work, but also reported improved exercise tolerance 
and indicated that he was able to run five miles in 45 minutes.  
There is no indication that the veteran has ever missed work or 
required bed rest, medication, or treatment by a physician, as a 
result of his fatigue, at any time subsequent to his release from 
active duty.

In evaluating fatigue as a residual of the veteran's Hodgkin's 
disease, the most appropriate rating code appears to be 38 C.F.R. 
§ 4.88b, DC 6354, which evaluates Chronic Fatigue Syndrome (CFS).  
No zero percent evaluation is provided under this diagnostic 
code.  Assignment of a 10 percent rating requires symptoms which 
wax and wane, but result in periods of incapacitation of at least 
one but less than two weeks total duration per year, or symptoms 
controlled by continuous medication.  Higher ratings require 
longer periods of incapacitation, together with restrictions in 
routine daily activities.  For the purpose of evaluating CFS, the 
condition is considered "incapacitating" only while it requires 
bed rest and treatment by a physician."  Id.  Since the 
veteran's condition has not resulted in any incapacitation, and 
has not required medication, continuous or otherwise, there is no 
basis for the assignment of a compensable rating for fatigue.

Finally, neck and shoulder pain is an acknowledged residual of 
treatment for the veteran's Hodgkin's disease, and has been 
granted service connection, above.  However, care must be taken 
to avoid evaluation of the same manifestation under different 
diagnoses (or diagnostic codes), which is prohibited.  38 C.F.R. 
§ 4.14; see Esteban v. Brown, 6 Vet.App. 259, 261-62 (1994) 
(permitting rating under separate diagnostic codes only where 
"none of the symptomatology . . . is duplicative . . . or 
overlapping.").  Since the veteran's neck and shoulder pain will 
be separately rated by the RO, an additional rating under the 
diagnostic code for Hodgkin's disease is inappropriate.  Id.  
Therefore, in the absence of disabling, non-overlapping 
symptomatology for any residual of the condition or its 
treatment, a compensable evaluation for Hodgkin's disease must be 
denied.


ORDER

1.  Service connection for a skin condition, diagnosed as chronic 
dyshidrosis, is granted.

2.  Service connection for neck and shoulder pain is granted.

3.  Service connection for low back pain is granted.

4.  A compensable rating for Hodgkin's disease is denied. 



REMAND

Entitlement to a 10 percent rating for multiple, noncompensable 
service-connected disabilities.

38 C.F.R. § 3.324 provides that whenever a veteran is suffering 
from two or more separate, permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities may be 
of compensable degree under the rating schedule, a 10 percent 
rating may be applied, but not in combination with any other 
rating.

The RO has previously denied entitlement to a rating under 
38 C.F.R. § 3.324, but has not had the opportunity to consider 
the potential disabling impact of the conditions granted service 
connection by this decision.  Moreover, if, upon review, any of 
the veteran's newly service-connected conditions are found to 
warrant a compensable rating, this issue may be rendered moot.

Accordingly, this claim is REMANDED to the RO for completion of 
the following:

1.  The RO should undertake all appropriate 
adjudicative action and evidentiary 
development which may be required by this 
decision.

2.  Thereafter, the RO should again review 
the question of entitlement to a 10 percent 
rating under 38 C.F.R. § 3.324.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to ensure due process and obtain 
additional evidence, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or unfavorable, at 
this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until he 
is notified.  A remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet.App. 268, 271 (1998).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

